NO. 07-05-0430-CR

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  JANUARY 20, 2006
                           ______________________________

                                LORENZO K. LA SALLE,

                                                              Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                              Appellee

                          _________________________________

             FROM THE 47th DISTRICT COURT OF POTTER COUNTY;

                    NO. 35,213-A; HON. HAL MINER, PRESIDING
                       _______________________________

                            ON ABATEMENT AND REMAND
                          _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Lorenzo K. La Salle appeals his conviction from the 47th District Court. The clerk’s

record was due to be filed on December 27, 2005. On January 4, 2006, this Court notified

the clerk by letter to complete and return the form advising the Court of the status of the

clerk’s record no later than January 17, 2006. No status form or response has been

received by this Court.

       Accordingly, we abate this appeal and remand the cause to the 47th District Court

of Potter County (trial court) for further proceedings. Upon remand, the trial court shall
immediately cause notice of a hearing to be given and, thereafter, conduct a hearing to

determine the following:

       1.     why the clerk’s record has not been filed;

       2.     when the clerk’s record can reasonably be filed in a manner that does
              not have the practical effect of depriving the appellant of his right to
              appeal or delaying the resolution of this appeal, and

       3.     whether appellant desires to prosecute the appeal.

       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be

developed a supplemental clerk’s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record and reporter’s record transcribing the hearing with the clerk of this court on or before

February 20, 2006. Should further time be needed by the trial court to perform these tasks,

then same must be requested before February 20, 2006.

       It is so ordered.

                                                   Per Curiam

Do not publish.




                                              2